Title: From Thomas Jefferson to DeWitt Clinton, 6 April 1821
From: Jefferson, Thomas
To: Clinton, DeWitt


            
            Monticello
Apr. 6. 21.
          Th: Jefferson returns his thanks to Governor Clinton for the Canal Report he has been so kind as to send him and congratulates him on the prospect of a succesful accomplishment of this most splendid
			 undertaking—it will be an example & lesson to mankind how much better it is to spend their spare money on canals, roads & other such works ameliorating the condition of man, than in wars
			 which bow him to the earth with misery, devastation &  death. he salutes him with friendship and respect.